DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 1/25/2021 is acknowledged.
Claims 6-12 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan-Gett et al (US 3772790).
Regarding the above claims, Swan-Gett et al discloses a hard tissue stent/dental surgical stent (see Figs. 1-2; configured to be used to drill hard tissue; e.g. tooth or bone) comprising: 
a stent body (10) configured to drape over at least one tooth (see Figs), the stent body including side members (e.g. sidewalls of 13/14 and 15), where at least one of the side members extends downward to cover at least a portion of a gum region of the at least one tooth (at least in part, see Figs. 1-2); 
an access opening (17) formed on the side member of the stent body (at least partly on side member), the access opening positioned at a location for drilling hard tissue thereunder (configured to allow drilling of hard tissue thereunder); 
suction channels formed in the stent body (suction channels interpreted as pathway formed through the sidewall of tube 16; e.g. from tube 16 to opening at 16a/b; e.g. channels have a length equal to the wall thickness of tube 16, which communicate with 16/19 and terminate at openings 16a/b), [at least a portion of] the suction channels terminating at openings (16a/b) in multiple locations in the body and adjacent the access opening (see explanation above; at least those openings 16a/b adjacent 17); and 
a suction connection (16/19) fluidly connected to the suction channels, the suction connection configured to connect to a suction tube to draw a suction through the suction connection, through the suction channels and draw liquids and debris from the patient at the openings (configured to be used as such, see abstract, col 1, lines 35-57, col 2, lines 13-51 and 61-65; col 3, lines 4-12).  Swan-Gett et al further discloses a tapered region formed in the stent body surrounding the access opening (see tapered, trapezoidal shape of body/sidewalls surrounding the access opening in Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swan-Gett et al in view of Moreland (US 2003/0219696 A1).
Regarding claims 2 and 14, Swan-Gett does not teach a backflow prevention device disposed adjacent the suction connection as required. 
Moreland, however, teaches a dental suction device which comprises a one way valve adjacent to a suction connection (see Figs. 2-4 and [0001], [0006], [0031]-[0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Swan-Gett to include Moreland’s use of a one way valve adjacent a suction connection, as such modification would prevent backflow and contamination of sterilized/patient specific components (see Moreland, citations above).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5516286 teaches a similar dental surgical stent with access openings and suction channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772